United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3700
                                   ___________

St. Paul Reinsurance Company, Ltd.,    *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Nikola Hristov, doing business as      *
Nick’s Bar & Grill,                    *        [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: December 7, 2005
                                Filed: December 12, 2005
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       St. Paul Reinsurance Company (St. Paul) filed a declaratory judgment action
against Nikola Hristov, doing business as Nick’s Bar and Grill, seeking a declaration
that it did not owe him any coverage on his insurance policy, and requesting
reimbursement for attorney fees incurred in this action and payments made under the
policy. Mr. Hristov counterclaimed for breach of insurance policy and vexatious
refusal to pay his insurance claim. The district court1 granted summary judgment to


      1
        The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, to whom the case was referred for final disposition by consent
St. Paul on its claims and on the counterclaims. For the following reasons, we reject
Mr. Hristov’s arguments on appeal.

        Contrary to Mr. Hristov’s belief, his former pro se status did not require the
district court to allow withdrawal of his deemed admissions. Cf. Bennett v. Dr
Pepper/Seven Up, Inc., 295 F.3d 805, 807-08 (8th Cir. 2002) (affirming district
court’s denial of relief from judgment under Fed. R. Civ. P. 60(b), when moving party
offered only his pro se status as ground for his failure to respond to summary
judgment motion); Carman v. Treat, 7 F.3d 1379, 1381 (8th Cir. 1993) (pro se status
does not entitle party to disregard Federal Rules of Civil Procedure). Nor did the
court abuse its discretion in awarding to St. Paul attorney fees related to its motion to
compel discovery, because St. Paul wrote to Mr. Hristov more than three weeks before
it filed the motion and again requested discovery responses, Mr. Hristov offered no
substantial justification for his failure to respond, and the award was not unjust. See
Fed. R. Civ. P. 37(a)(4)(A); cf. Interactive Prods. Corp. v. a2z Mobile Office
Solutions, Inc., 326 F.3d 687, 701 (6th Cir. 2003) (reviewing award of fees under Fed.
R. Civ. P. 37(a)(4)(B) for abuse of discretion). Finally, while Mr. Hristov contends
the district court should not have encouraged him to retain new counsel if it did not
intend to allow adequate trial-preparation time, the court in fact extended the trial date,
and an even longer extension would not have remedied the fatal effect of his deemed
admissions.

      Accordingly, we affirm.
                     ______________________________




of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-